Name: 2013/700/EU: Commission Implementing Decision of 22Ã November 2013 on setting up the European Social Survey as a European Research Infrastructure Consortium (ESS ERIC)
 Type: Decision_IMPL
 Subject Matter: research and intellectual property;  legal form of organisations;  social framework;  EU institutions and European civil service
 Date Published: 2013-11-30

 30.11.2013 EN Official Journal of the European Union L 320/44 COMMISSION IMPLEMENTING DECISION of 22 November 2013 on setting up the European Social Survey as a European Research Infrastructure Consortium (ESS ERIC) (2013/700/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), and in particular point (a) of Article 6(1) thereof, Whereas: (1) The Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Republic of Lithuania, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland requested the Commission to set up the European Social Survey as a European Research Infrastructure Consortium (ESS ERIC). The Kingdom of Norway and the Swiss Confederation will participate initially in the ESS ERIC as Observers. (2) The United Kingdom of Great Britain and Northern Ireland has been chosen by the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Republic of Lithuania, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia and the Kingdom of Sweden as the Host Member State of ESS ERIC. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 1. A European Research Infrastructure Consortium for the European Social Survey Research Infrastructure named ESS ERIC is hereby established. 2. The Statutes of ESS ERIC are set out in the Annex. These Statutes shall be kept up to date and made publicly available on the website of ESS ERIC and at its statutory seat. 3. The essential elements of the ESS ERIC Statutes for which amendments shall require approval by the Commission in accordance with Article 11(1) of Regulation (EC) No 723/2009 are provided for in Articles 1, 2, 20, 21, 22, 23, 24 and 25. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 22 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 206, 8.8.2009, p. 1. ANNEX I STATUTES OF THE EUROPEAN SOCIAL SURVEY EUROPEAN RESEARCH INFRASTRUCTURE CONSORTIUM (ESS ERIC) CHAPTER 1 GENERAL PROVISIONS Article 1 Name, seat, location, headquarters, setting up and working language 1. There shall be a European Research Infrastructure called the European Social Survey, hereinafter referred to as ESS. 2. The name of the European Research Infrastructure Consortium (ERIC)  European Social Survey shall be ESS ERIC. 3. The statutory seat of the ESS ERIC shall be located in the Host Country. Within such country the statutory seat shall normally be hosted at the host institution as may be determined by the General Assembly when necessary. 4. The first statutory seat of the ESS ERIC shall be located in the United Kingdom of Great Britain and Northern Ireland. The first Host Country shall be the United Kingdom (UK). The first Host Institution shall be City University London. The statutory seat, Host Country and Host Institution shall be reviewed by the General Assembly every 4 years. 5. The ESS ERIC shall make an arrangement with each Host Institution specifying the terms upon which the Host Institution may deliver any such services or products or make available such personnel to the ESS ERIC at its headquarters (which shall be the central offices of the ESS ERIC at which the Director and one Deputy Director shall be located) (Headquarters). In the event that following the termination of a Host Institution acting as such and that Host Institution suffers any costs, claims or other liabilities then the ESS ERIC shall indemnify that Host Institution against such costs, claims or liabilities (save to the extent caused by the default of the Host Institution). 6. The Headquarters shall normally be established at the Host Institution. Unless otherwise determined by the General Assembly, the ESS ERIC shall normally enter into arrangements for the provision of Headquarters for periods of 4 years. 12 months prior to the expiry date of its then arrangement with the Host Institution regarding the Headquarters, the General Assembly shall either renew the arrangement for another period of 4 years or establish the Headquarters elsewhere by way of an arrangement with a third party. 7. The first meeting of the General Assembly shall be called by the Host State as soon as possible but no later than 45 days after the Commission decision to set up the ESS ERIC takes effect. 8. The Host State shall notify the founding Members of any specific urgent legal action that needs to be taken on behalf of the ERIC before the constitutional meeting is held. Unless a founding Member objects within 5 working days after being notified, the legal action shall be carried out by a person duly authorised by the Host State. 9. The working language of the ESS ERIC shall be English. Article 2 Tasks and activities 1. The principal object and task of the ESS ERIC shall be to establish and operate a research infrastructure with the following main objectives: (a) assembling, interpreting and disseminating via the European Social Survey or otherwise rigorous data on Europes social condition, including the shifting attitudes, values, perceptions and behaviour patterns among citizens in different countries; (b) providing free and timely access to its accumulated data to professional users and members of the public; (c) furthering the advancement of methods of quantitative social measurements and analysis in Europe and beyond. 2. The ESS ERIC shall pursue its principal object and task on a non-economic basis. However, it may carry out limited economic activities, provided that they are closely related to its principal task and that they do not jeopardise the achievement thereof. CHAPTER 2 MEMBERSHIP Article 3 Membership and representing entity 1. The following entities may become Members of the ESS ERIC: (a) Member States; (b) Associated Countries; (c) third countries other than Associated Countries; and (d) intergovernmental organisations. 2. The ESS ERIC shall have at least three Member States as Members. 3. Member States (acting through National Representatives) shall hold at all times jointly the majority of voting rights at the General Assembly. If less than half of all the Members (acting through National Representatives) are Member States, the Member States shall hold together 51 % of the votes and each Member State (acting through National Representatives) shall hold an equal share of such 51 % of votes. The balance of the votes shall be divided equally between all other Members. For the purposes of the Statutes, one vote shall refer, where appropriate, to one share of a Members vote adjusted as set out in this Article 3(3) whenever less than half of all Members are Member States. 4. Any Member or Observer may be represented by one public entity or one private entity with a public service mission, of its own choosing and appointed according to its own rules and procedures. For the avoidance of doubt each Member shall be entitled to change its representative and/or to have up to two representatives but only one vote per Member. 5. Each Member shall appoint (through its relevant Ministry, Government Department or their respective delegated body or the representative under Article 3(4), and inform the General Assembly in writing of such appointment, one named natural person to represent such Member (the National Representative) at meetings of the General Assembly and in any other dealings of the General Assembly or otherwise between the Member and the ESS ERIC. Each Member shall also appoint, and inform the General Assembly in writing of such appointment, one named natural person to act as the alternate of the National Representative if the National Representative is unavailable or unable to carry out his or her duties. 6. Each Member shall normally appoint a National Representative for a minimum period of the 2-year cycle of each European Social Survey (with the first such period for the ESS ERIC being as determined by the Director with the approval of the General Assembly) (a Biennial Period). Each Member shall also appoint one named alternate National Representative for the same Biennial Period. Each Member may replace its National Representative or alternate National Representative at any time by written notice to the General Assembly. 7. The current Members, Observers and their representing entities are listed in Annex II. The Members at the time of submission of the ERIC application shall be referred to as founding members. Article 4 Admission of Members and Observers 1. New Members must satisfy the following conditions for admission: (a) the admission of new Members shall be approved by a simple majority of votes of the General Assembly; (b) all applications for membership shall be in writing addressed to the Chair of the General Assembly and copied to the Director; (c) the application shall describe how the applicant will contribute to the ESS ERIC objectives and activities described in Article 2 and how it will fulfil its obligations referred to in Chapter 3. In particular, an applicant must have shown, to the satisfaction of the General Assembly, that it has the means and sustained commitment to do the following: (i) ensure at their own expense data collections and surveys which the ESS ERIC may operate when necessary in pursuance of its principal task (at least on a biennial basis) are carried out to the specifications drawn up by the Director and agreed when necessary by the General Assembly; and (ii) be required to make financial contributions to the balanced budgets of the ESS ERIC with the initial contributions being as set out in the attachment hereto; and (iii) contribute, through the contributions set out in Article 17(5) or otherwise, to the central costs of the ESS ERIC in accordance with the funding formula established when necessary by the General Assembly under the Statutes; and (iv) abide by and participate in the governance arrangements of the ESS ERIC in accordance with the Statutes. 2. All members shall as a condition of membership enter into a deed of adherence substantially in the form as approved by the General Assembly when necessary. 3. Entities listed in Article 3(1) who are not yet in a position to join as Members may apply for Observer status. The following shall be admitted as observers (each an Observer): (a) any entity capable of being an observer within the definition of the Regulation and admitted by the General Assembly as an Observer, provided that doing so is considered by the General Assembly as being in the best interest of the ESS ERIC and in furtherance of its principal task and activities; (b) any Member which has lost its voting right, temporarily or otherwise, under Article 5(4), shall with the approval of the General Assembly be awarded the status of Observer until its voting right is reinstated or its membership comes to an end. 4. The terms for admission as Observers are the following: (a) Observers shall be admitted for a 4-year period; after this time the Observer shall apply to the General Assembly for extension(s) of the status of Observer; (b) the admission or readmission of Observers shall require the approval of the General Assembly; (c) applicants shall submit a written application to the ESS ERIC statutory seat; (d) any Member which has lost its voting right, temporarily or otherwise, under Article 5(4), shall with the approval of the General Assembly be awarded the status of Observer until its voting right is reinstated or its membership comes to an end. 5. Each Observer shall appoint (through its relevant Ministry, Government Department or their respective delegated body), and inform the General Assembly in writing of such appointment, one named natural person to represent such Observer (the Observer Representative) at meetings of the General Assembly and in any other dealings of the General Assembly or otherwise between the Observer and the ESS ERIC. The Observer Representative of an Observer admitted under Article 4(3) shall be the National Representative appointed by such entity in its capacity as Members. Each Observer shall also appoint, and inform the General Assembly in writing of such appointment, one named natural person to act as the alternate of the Observer Representative if the Observer Representative is unavailable or unable to carry out its, his or her duties. 6. The following persons shall ex officio be invited to attend those parts of the meetings of the General Assembly which are not considering Reserved Matters, with speaking but not voting rights and the right to receive all relevant papers: (a) a representative of the European Science Foundation or any successor body; (b) the Chair of the scientific advisory board of the General Assembly to be established under these Statutes (SAB); (c) the Chair of the methods advisory board of the General Assembly to be established under these Statutes (MAB); (d) a representative of the National Coordinators Forum as described in Article 13 (the NC Forum); (e) the Director and the Deputy Directors of the ESS ERIC; (f) a representative of the Host Institution; and (g) a designated representative of any other non-Member country which has expressed an intention to participate in the European Social Survey and which has been approved by the General Assembly. Article 5 Withdrawal of a Member or an Observer/Termination of membership or Observer status 1. An entity shall automatically cease to be a Member if it ceases to exist or no longer falls within any of the categories set out under Article 3(1). 2. A Member may withdraw from membership at any time, taking effect at the end of any Biennial Period (except at the end of the first Biennial Period) by serving on the General Assembly no less than 24 months prior written notice (the Exit Notice Period). 3. Membership shall also terminate if the General Assembly, by a two thirds majority vote, resolves that it is in the best interests of the ESS ERIC to terminate such membership following: (a) a Members breach of the conditions set out in: (i) Article 4(1)(c)(i) for two consecutive Biennial Periods; or (ii) Article 4(1)(c)(ii) for 2 consecutive financial years of the ESS ERIC; or (b) a Members serious breach of any other provisions of the Statutes. The Member or Observer shall be given opportunity to contest the decision of termination and to present its defence to the General Assembly. 4. Notwithstanding Article 5(3), the General Assembly may also resolve, by simple majority vote, in the circumstances set out under Article 5(3), not to terminate a Members membership but to suspend or withdraw a Members voting right for such period of time and subject to such conditions as the General Assembly may reasonably decide. The General Assembly may reinstate, by simple majority vote, a Members voting right at any time if such Member has remedied to the satisfaction of the General Assembly any breach set out under Article 5(3). 5. Membership shall not be transferable. CHAPTER 3 RIGHTS AND OBLIGATIONS OF THE MEMBERS AND OBSERVERS Article 6 Members 1. Subject to Articles 3(5) and 5(4), each Member shall have one vote. In the case that a Member shall have more than one representative under Article 3(4) then save with the consent of the General Assembly (and this Article) that Member shall have only one vote. In addition the Member shall indicate to the General Assembly the procedure for how its representatives shall cast any such vote(s) for such Member. 2. Each Member shall: (a) make a financial contribution as specified in Article 4(1)(c)(i), (ii) and (iii); (b) appoint a National Representative as mentioned in Article 3(5); and (c) empower its National Representative with the full authority to vote on all issues raised during the General Assembly and included in the agenda. 3. Contributions other than the annual contribution to the ESS ERIC may be provided by Members individually or jointly in cooperation with other Members, Observers or third parties. Article 7 Observers 1. Rights of Observers shall include to receive notice of, attend and (with the approval of the Chair) speak at a meeting of the General Assembly except that the General Assembly may exclude Observers from parts of such meetings which consider reserved business (as decided by the Chair or a vote of the General Assembly when necessary). An Observer shall be entitled to the same papers as National Representatives save in respect of any such papers involving reserved business (as referred to above). An Observer shall not have a vote. 2. Each Observer shall appoint an Observer Representative entity as mentioned in Article 4(5). CHAPTER 4 GOVERNANCE AND EXECUTION OF ACTIVITIES OF THE ERIC Article 8 General Assembly 1. The General Assembly is the body representing all the Members of the ESS ERIC. Each Member shall be represented by its National Representative (or his/her alternate) at meetings of the General Assembly. 2. The General Assembly shall have the full decision making powers regarding the operations and management of the ESS ERIC. The General Assembly shall protect and promote the interests of the ESS ERIC at all times. 3. The General Assembly shall be entitled by standing order to delegate to the Director when necessary such matters as it sees fit. 4. The General Assembly shall have overall responsibility for ensuring the viability and sustainability of the ESS ERIC. Its responsibilities shall also include, without being limited to: (a) appointing, replacing or removing the Director following consultation with the Core Scientific Team as described in Article 13 (CST) and determining the terms and conditions of the Directors employment. The General Assembly shall determine whether an open competition or a restricted process is appropriate regarding the appointment of the Director and whether an appointment committee shall be established to deal with this matter on behalf of the General Assembly; (b) appointing, replacing or removing the Host Institution following consultation with the CST. The General Assembly shall determine whether an open competition or a restricted process is appropriate regarding the appointment of the Host Institution and whether an appointment committee shall be established to deal with this matter on behalf of the General Assembly; (c) receiving periodic reports from the Director on the exercise of his/her duties; (d) reviewing and approving accounts and rolling work programmes; (e) appointing replacing or removing the members of the SAB; (f) appointing replacing or removing the members of the MAB; (g) appointing replacing or removing the members of the Finance Committee; (h) establishing any other advisory bodies or committees which the General Assembly may consider necessary or appropriate when necessary and determine the membership and procedures of such bodies; and (i) monitoring and ensuring that Members fulfil their obligations towards the ESS ERIC and, if necessary, taking actions against Members in order to enforce the rights of the ESS ERIC against such Members. The General Assembly may commission and receive periodic independent reviews or audits of all or part of the ESS ERICs operations. The General Assembly shall have responsibility for determining the process and timetable for any such reviews or audits and for setting the review criteria in consultation with the Director, the CST and any advisory bodies which the General Assembly may establish when necessary. Article 9 Chair and Deputy Chair of the General Assembly 1. The General Assembly shall appoint by simple majority vote an independent Chair (the Chair), who must not be a National Representative and who shall comply with such criteria as are approved by the General Assembly when necessary. The Chair shall be appointed for a term of 4 years, which shall be renewable. Prior to appointing the Chair, the General Assembly shall put forward written nominations of candidate(s) at least 3 weeks in advance of the meeting at which the Chair shall be appointed. The Chair shall take office as soon as possible after his/her appointment. 2. The General Assembly shall appoint by simple majority vote a deputy Chair (the Deputy Chair) from among the National Representatives. The Deputy Chair shall be appointed for a term of 4 years, which shall be renewable. Prior to appointing the Deputy Chair, the General Assembly shall put forward written nominations of candidate(s) at least 3 weeks in advance of the meeting. The Deputy Chair shall take office as soon as possible after his/her appointment. The Deputy Chair shall assume all roles of the Chair in his/her absence. 3. The General Assembly shall make the necessary arrangements in order to allow the first Chair and Deputy Chair to be appointed at the first meeting of the General Assembly. Article 10 Meetings of the General Assembly 1. The General Assembly shall meet at least twice per year. Further meetings may be called at the request of the Chair or the Director or at least one third of the National Representatives. The Headquarters of the ESS ERIC shall organise the administration of meetings, including minute taking. 2. All decisions of the General Assembly, other than Reserved Matters, shall be adopted by simple majority of votes of the Members present through their National Representatives subject to Article 3(5). 3. Subject to Article 10(15), a meeting of the General Assembly shall be called by at least 14 calendar days notice. Subject to Article 10(15), the notice shall specify the time and place of the meeting and the general nature of the business to be transacted. 4. Subject to the provisions of the Statutes, notice of and other communications relating to a meeting of the General Assembly shall be given to all Members, to the Director, to the National Representatives, to the Observers and to any other person which the Chair may want to invite to the meeting. 5. The accidental omission to give notice of a meeting to, or the non-receipt of notice of a meeting by, any person entitled to receive notice shall not invalidate the proceedings at that meeting. 6. Every notice convening a meeting of the General Assembly shall be given in hard copy form or electronic form (as defined in section 1168 of the United Kingdom Companies Act 2006) and by means of a website. 7. No business shall be transacted at any meeting of the General Assembly unless a quorum of Members (through their National Representatives) is present. Members holding at least one third of the votes eligible to be cast at the General Assembly and entitled to vote upon the business to be transacted shall be a quorum. If within half an hour from the time appointed for the meeting a quorum is not present the General Assembly shall stand adjourned to the same day, at the same place ten minutes later. If at the adjourned General Assembly meeting a quorum is not present the Members represented and entitled to vote upon the business to be transacted shall constitute a quorum and shall have power to decide upon all matters which could properly have been disposed of at the meeting from which the adjournment took place, but any decisions adopted at that meeting shall not take effect unless and until the minutes of the meeting have been circulated to all the Members and have been endorsed in writing or by e-mail by a simple majority of Members or a majority of two-thirds of Members for any Reserved Matter. For the purposes of this Article the approval of a National Representative shall be treated as the approval by a Member. 8. The Chair shall preside at every meeting of General Assembly, or if there is no Chair, or if he or she shall not be present at the time appointed for the holding of the meeting or is unwilling to act, the Deputy Chair shall preside as Chairperson, or if he or she is not be present or is unwilling to act, the present National Representatives shall elect one of their number to be Chairperson of the meeting. 9. At any General Assembly meeting a resolution put to the vote of the meeting shall be decided on a show of hands or, at the discretion of the Chair, the vote may be decided by ballot. 10. A declaration by the Chair that a resolution has been carried or carried unanimously, or by a particular majority, or lost, or not carried by a particular majority and an entry to that effect in the minutes of the meeting of the ESS ERIC shall be conclusive evidence of the fact without proof of the number or proportion of the votes recorded in favour of or against such resolution. 11. The Chair shall not have a vote or casting vote. The Deputy Chair or any other National Representative elected to chair a meeting of the General Assembly shall retain his/her vote as a National Representative when chairing a meeting of the General Assembly but shall have no additional vote when acting as Chair. 12. Observers shall have the right to speak and be heard at meetings of the General Assembly at the discretion of the Chair, but they do not have the right to vote. The Chair may, at his/her discretion, ask Observers to leave the room during all or part of the meeting of the General Assembly. 13. The following matters (the Reserved Matters) can only be adopted by the General Assembly with a two thirds majority of the Members represented and voting at the meeting, provided that the meeting has been called by at least 6 weeks notice and that the notice specified the time and place of the meeting and the nature of the Reserved Matters to be transacted: (a) any changes to the governance arrangements of the ESS ERIC; (b) any proposed increases to the budget of the ESS ERIC (as set out in Article 17 hereof); (c) any changes proposed to the funding model as set out in Article 17 hereof; (d) proposed termination of membership of a Member; (e) proposed change of Host Institution; (f) proposed termination of the appointment of the Chair, Deputy Chair and Director before its due date; (g) any changes to the composition or make up of any of the bodies referred to in Article 11(3) or 13(2); and (h) proposed changes to the Statutes (including any changes as specified in Article 28 hereof). 14. A resolution in writing agreed by such number of Members as required if it had been proposed at a meeting of the General Assembly shall be as effectual as if it had been passed at a meeting of the General Assembly duly convened and held and may consist of several instruments in the like form each signed on behalf of one or more Members. For the purposes of this Article the approval of a National Representative shall be treated as the approval by a Member. 15. Members (acting through their duly appointed National Representatives) are deemed to have participated in a meeting, or part of a meeting, of the General Assembly when: (a) the meeting has been called and takes place in accordance with the Statutes; and (b) they can each communicate to the others any information or opinions they have on any particular item of the business of the meeting. Article 11 Committees of the General Assembly 1. Subject to the Statutes, the General Assembly may establish any committee. Subject to the Statutes, the constitution, membership and proceedings of any committee shall be determined by the General Assembly. The membership of any committee of the General Assembly may include persons who are not National Representatives. The General Assembly shall appoint members to its committees following consultation with the Director and with any such special appointments panels as the General Assembly may consider appropriate establishing when necessary. 2. The Director (or his/her nominated alternate) shall have the right to attend meetings of all committees of the General Assembly and shall organise their administration and minute keeping. The General Assembly shall determine the renewal options for its committees. 3. The following committees shall be in place at all times: (a) Scientific Advisory Board (or SAB); (b) Methods Advisory Board (or MAB); and (c) Finance Committee (or FINCOM). 4. The SAB shall normally comprise eight senior social scientists, drawn from the international social scientific research community, appointed by the General Assembly, following written nominations from the Members. Members of the SAB shall be appointed for a term of 4 years, renewable. 5. The SAB shall provide advice and guidance to the General Assembly, the Director and the CST on the substantive coverage of the ESS ERIC. The opinion of the SAB shall not, except as provided in Article 11(6), bind the General Assembly, the Director or the CST. 6. The SAB shall also hold delegated authority from the General Assembly to select the members of the questionnaire design team for the rotating modules at each Biennial Period from among applications received following an international competition. 7. Meetings of the SAB shall take place at least twice in every 12-month period. The SAB shall elect its own Chair and deputy Chair by simple majority vote after an appropriate nomination process. All members of the SAB shall have one vote. The Chair of the SAB shall have a casting vote in the event of a tie. 8. The chair of the SAB may, at his/her discretion, invite such persons as observers to the meetings of the SAB as he or she considers appropriate when necessary. 9. The MAB shall comprise six senior methods specialists, drawn from the international social scientific research community, appointed by the General Assembly, following written nominations from the Members. Members of the MAB shall be appointed for a term of 4 years, renewable. 10. The MAB shall provide advice and guidance to the General Assembly, the Director and the CST on the methodology. The opinion of the MAB shall not bind the General Assembly, the Director or the CST. 11. Meetings of the MAB shall take place at least once in every 12-month period. The MAB shall elect its own Chair and deputy Chair by simple majority vote after an appropriate nomination process. All members of the MAB shall have one vote. The Chair of the MAB shall have a casting vote in the event of a tie. 12. The chair of the MAB may, at his/her discretion, invite such persons as observers to the meetings of the MAB as he or she considers appropriate when necessary. 13. FINCOM shall comprise four specialists in budgeting and financial control, appointed by the General Assembly, following written nominations from the Members. At least two members of FINCOM shall not be National Representatives. Members of FINCOM shall be appointed for a term of 4 years, renewable. 14. FINCOM shall provide guidance to the General Assembly and the Director on the financial health of the ESS ERIC, including (without limitation) on resource and related financial issues by the ESS ERIC. 15. Meetings of FINCOM shall take place at least once in every 12-month period. The members of FINCOM shall determine its own meeting and between-meeting procedures but shall nominate one of them to represent FINCOM at meetings of the General Assembly in order to report its assessments and advice. Article 12 Director and Deputy Directors 1. The General Assembly may appoint or replace when necessary the director of ESS ERIC (the Director) who shall be the chief executive officer, chief scientific officer and under Article 12 of the Regulation legal representative of ESS ERIC. The Director shall, unless otherwise specified by the General Assembly when necessary, have full authority to act on behalf of the ESS ERIC. The first Director of the ESS ERIC shall be the then existing Principal Investigator  Coordinator of the ESS. The appointment of the Director shall be subject to approval of the General Assembly and shall be for 4 years renewable and otherwise on terms approved by the General Assembly. 2. The General Assembly shall delegate such authority to the Director as it considers appropriate when necessary in order to allow the Director to carry out the day-to-day responsibilities of chief executive officer, chief scientific officer and legal representative of ESS ERIC. 3. The Director shall be responsible for pursuing the overall aims of the ESS ERIC, implementing its annual budget, business plan and work programme. The Director shall report directly to the General Assembly, or if the General Assembly directs him/her to do so, to a committee of the General Assembly. The Director shall be responsible for selecting the institutions of the CST (as defined in Article 13(2)(a)), subject to ratification by the General Assembly. The Director shall have overall responsibility for ensuring adherence by the ESS ERIC to its scientific, contractual, legal and budgetary commitments. The Director shall be supported by and coordinate the staff at Headquarters, the CST and their associated research scientists and the national coordinators in all participating countries in order to implement ESS ERICs work programme to the required standard. 4. The Director shall appoint a deputy from the Host Institution and at least one other deputy from among the other CST institutions to assist with his or her tasks. The Director may allocate specific functions to each of the said deputies. Article 13 Directors Committees 1. The Director may establish committees assisting him in the implementation of the Directors responsibilities and tasks. The constitution, membership and proceedings of any committee shall be determined by the Director. The membership of any committee of the Director may include persons who are not National Representatives or Observers. 2. The following Directors committees shall be in place at all times: (a) Core Scientific Team (or CST); and (b) National Coordinators Forum (or NC Forum). The CST and the NC Forum shall assist the Director in ensuring that the ESS ERIC carries out its principal task consistently up to the quality standards set by the General Assembly throughout the Member countries. 3. The CST shall comprise such institutions (each an institutional member) as the Director may determine and the General Assembly may approve when necessary. Each institutional member shall in turn appoint its own senior representative and a named alternate in each case to be approved by the Director to attend CST meetings. The term of office of each institutional member shall be 4 years, renewable. Other staff members at institutional members shall be invited to meetings to contribute specialist knowledge to the discussions. 4. The CST shall advise and work with the Director on all aspects of the design, scientific direction, methods, implementation, quality control, delivery and dissemination of the ESS ERICs work. 5. Meetings of the CST shall take place at least three times in every 12-month period. Meetings of the CST shall be chaired by the Director and, in his/her absence, by a Deputy Director. Although the ESS ERIC may when necessary contract specialist tasks to institutions other than institutional members of the CST, such institutions shall not thereby become members of the CST. 6. National coordinators (being persons appointed as a national coordinator by a Member in accordance with these Statutes) (National Coordinators) shall be selected at the start of each survey round by each Members relevant executive authority according to a role description which has been specified by the Director. The terms of office of each National Coordinator shall be for each Biennial Period (or longer at the discretion of each Member). 7. The key roles of the National Coordinators are to coordinate the activities of the ESS ERIC at a national level and assuring its compliance with the specifications issued by the Director when necessary. 8. The NC Forum (being the National Coordinators Forum established under these Statutes) shall comprise the National Coordinators of each Member (excluding any Member being an intergovernmental organisation), the Director and Deputy Directors. NC Forum meetings shall be chaired by the Director and attended by relevant CST members, according to the agenda. It shall meet at least three times per Biennial Period and the agenda for each meeting shall be determined by the Director in consultation with both the CST and the National Coordinators. The NC Forum shall nominate one National Coordinator from among its members to attend General Assembly meetings, and one to attend CST meetings. 9. The NC Forum shall receive and comment on the central specifications which the Director may issue when necessary regarding the activities of the ESS ERIC at a national level. The NC Forum shall also advise the Director and the CST on other aspects of the ESS ERICs design and conduct. 10. The Chair of the NC Forum may invite specialist outsiders to a meeting of the NC Forum. Article 14 Composition and meetings of bodies 1. In order to ensure inclusiveness and avoid conflicts of interest, no individual (except the Director or the Deputy Directors) shall be a member of more than one body or committee of the ESS ERIC, including the General Assembly, the committees of the General Assembly and the Directors committees, excepting the FINCOM, in which up to two members can be General Assembly representatives (as per Article 11(13)). This requirement may be suspended in exceptional circumstances by the Chair of the relevant committee or body including the General Assembly. Nothing in this Article shall prevent a person being an observer at more than one body of the ESS ERIC. 2. Unless otherwise determined by the General Assembly, in determining whether persons are participating in a meeting of any body or committee of the ESS ERIC (including the General Assembly, the committees of the General Assembly and the Directors advisory committees), it is irrelevant where any person is or how they communicate with each other. If all the persons participating in a meeting are not in the same place, they may decide that the meeting is to be treated as taking place wherever any of them is. 3. The composition of any body or committee of the ESS ERIC shall reflect an appropriate gender balance and a general balance of skills. CHAPTER 5 REPORTING TO THE COMMISSION Article 15 Reporting to the Commission 1. At the end of each financial year, the Director shall produce an annual activity report containing in particular the scientific, operational and financial aspects of its activities referred to in Article 2(1). Such report shall be approved by the General Assembly by a simple majority of votes and transmitted to the European Commission and relevant public authorities within 6 months from the end of the corresponding financial year. This report shall be made publicly available by the ESS ERIC. 2. The ESS ERIC and the Member States concerned shall inform the European Commission of any circumstances which threaten to seriously jeopardise the achievement of the task of the ESS ERIC or to hinder the ESS ERIC from fulfilling the requirements laid down in the Statutes or the Regulation. 3. Where the European Commission obtains indications that the ESS ERIC is acting in serious breach of the Regulation, the Statutes, the decisions adopted on the basis thereof or other applicable law, it shall request explanations from the ESS ERIC and/or its Members. CHAPTER 6 FINANCES Article 16 Financial year The ESS ERIC shall unless otherwise determined by the General Assembly have its financial year from 1st June to 31st May and shall prepare its core budgets and business plans, make up its accounts and have its audit to such date. Article 17 Budget 1. The Director shall prepare and submit to FINCOM for approval a draft core budget and a business plan for each Biennial Period covering income and costs of the ESS ERIC on an annual basis (the Budget). 2. The Budget shall cover the following main costs, expenses and income: (a) central design, coordination, quality control and dissemination by the Headquarters and the CST institutions; (b) the secretariat of the ESS ERIC (including the operation of the General Assembly and all other committees and bodies of the ERIC when necessary); and (c) monies received from Members and/or third parties or others by way of grants or other payments. And so that, for the avoidance of doubt, each Member in the European Social Survey will cover its own costs of fieldwork and national coordination and such costs shall not form part of the Budget. 3. Each Budget shall also include such matters as are approved by the General Assembly when necessary on the advice of FINCOM in Standing Orders. 4. Once FINCOM approves each Budget then it shall submit it to the General Assembly for approval. In the event that FINCOM does not approve such Budget then they shall convey their reasons to the General Assembly which shall then make the final decision about its adoption. 5. Once the Budget is approved then the Members (or a paying agent on behalf of a Member) shall make annual contributions as shown in the Budget on the terms of Standing Orders when necessary calculated as follows: (a) firstly a base contribution by each Member of such amount as may be approved by the General Assembly when necessary; (b) secondly a contribution by the Host Country of an amount agreed when necessary; and (c) thirdly a contribution from each Member of the balance required calculated according to their relative GDPs. If such calculation results in some (but not all) Members paying a further amount of equal to or less than the base amount referred to in Article 17(5)(a) then each such Member shall not be required to make any further contribution and the shortfall thereby caused shall be divided on a relative GDP basis amongst those Members required to contribute under this Subarticle. Contributions in kind by Members shall only be acceptable after approval by the Chair of the General Assembly having received advice from FINCOM. Article 18 Financial auditing The ESS ERIC shall ensure that its accounts are audited by a suitably qualified audit firm annually and that such audited accounts are filed as required and published. The audited accounts shall be approved by the General Assembly. Article 19 Accounting The ESS ERIC shall record the costs and revenues of its economic activities separately and shall charge market prices for them, or, if these cannot be ascertained, full costs plus a reasonable margin. CHAPTER 7 POLICIES Article 20 Procurement and tax exemptions 1. ESS ERIC shall treat procurement candidates and tenderers equally and without discrimination, regardless whether or not they are based within the European Union. The ESS ERIC procurement policy shall respect the principles of transparency, non-discrimination and competition. The General Assembly shall establish detailed rules on procurement procedures and criteria. 2. Tax exemptions based on Articles 143(1)(g) and 151(1)(b) of Council Directive 2006/112/EC (1) and in accordance with Articles 50 and 51 of Council Implementing Regulation (EU) No 282/2011 (2) shall apply to purchases of goods and services by the ERIC exceeding EUR 250 in value which are for official use by the ESS ERIC and are wholly paid and procured by the ESS ERIC. Procurement by individual members shall not benefit from these exemptions. Article 21 Liability 1. The ESS ERIC shall be liable for its debts. 2. The maximum financial liability of the Members for the debts of the ESS ERIC shall be limited to their annual contribution, including contributions covering the Exit Notice Period. 3. The General Assembly shall ensure that the ESS ERIC takes out appropriate insurance to cover any risks specific to the construction and operation of its infrastructure, including provisions relating to the winding up of the ERIC, should that arise. In addition, such insurance could include, without limitation, personal liabilities of the Director, Deputy Directors or any other natural person performing any functions for the ESS ERIC. 4. National Representatives, the Director and Deputy Directors, Observers and other members of committees and bodies of the ESS ERIC shall not be liable for any debt of the ESS ERIC. 5. All activities of the ESS ERIC shall be coordinated and take place on the basis that the ESS ERIC is not liable for activities carried out for it by Members or others as set out in Standing Orders when necessary. Article 22 Scientific Evaluation and Dissemination Policy 1. The ESS ERIC shall allow free access to all data of the European Social Survey for the purposes of scientific evaluation. Such policy may be further detailed by Standing Orders. 2. The ESS ERIC shall seek to ensure that the results of the European Social Survey are available to all. The ESS ERIC shall develop and publicise its dissemination strategy. Such policy may be further detailed by Standing Orders. Article 23 Intellectual Property Rights Policy and Data Policy 1. The ESS ERIC shall where practicable seek to own the intellectual property rights in its work. It shall grant a royalty free non-exclusive licence over its intellectual property rights to any person for non-commercial purposes. In respect of use of the ESS ERICs intellectual property for commercial purposes this shall be handled on a case by case basis. Such policy may be further detailed by Standing Orders. 2. The ESS ERIC shall allow free access to all data of the European Social Survey by the scientific community. There shall be no privileged access rights by any person to such data except during its processing and preparation for public use. Such policy may be further detailed by Standing Orders. 3. The ESS ERIC shall subscribe to the Declaration on Ethics of the International Statistical Institute. 4. The ESS ERIC shall ensure so far as practicable that all data of the ESS ERIC is anonymised. To the extent that this is not possible then the principles of Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (3) shall be applied. 5. All data generated by the ESS ERIC shall be handled in each relevant country according to the data protection laws of that country. 6. Such data policy may be further detailed by Standing Orders. Article 24 Employment Policy The ESS ERIC is committed to equality of opportunity and it will not discriminate against any person on the grounds of race, ethnic origin, gender, creed, disability, sexual orientation or any other ground which is regarded as discrimination under European Union law when necessary. Such policy may be further detailed by Standing Orders. CHAPTER 8 DURATION AND WINDING UP, APPLICABLE LAW, DISPUTES Article 25 Duration and winding up 1. The ESS ERIC shall be established as of the date on which the European Commissions decision setting up the ERIC takes effect and continue to have legal personality on an indefinite basis until: (a) the ESS ERIC is wound up in accordance with the provisions of these Statutes; and (b) the European Commission adopts a decision terminating the ESS ERIC. 2. The General Assembly may decide by a majority of three quarters of the Members present and voting to wind up the ESS ERIC. If the General Assembly decides to wind up the ESS ERIC it shall, by simple majority vote, specify the procedure for winding up. 3. The ESS ERIC shall inform the European Commission of the decision to wind up the ESS ERIC in accordance with the Regulation. 4. In the case that Article 25(1) or (2) apply then the Director shall ensure so far as possible that the data owned by the ESS ERIC shall be deposited safely with an appropriate third party or parties so that such data is accessible and usable in accordance with these Statutes. Article 26 Applicable law The setting-up and internal functioning of the ERIC shall be governed: (a) by European Union law and in particular the Regulation and the decision of the European Commission to establish the ESS ERIC under these Statutes; (b) by the law of the State where the ESS ERIC has its statutory seat in the case of matters not, or only partly, regulated by acts referred to in Article 26(a), i.e. the laws of England and Wales at the date of the establishment of the ESS ERIC; (c) by these Statutes and their implementing rules. Article 27 Disputes 1. The Court of Justice of the European Union shall have jurisdiction over litigation among the Members in relation to the ESS ERIC, between the Members and the ESS ERIC (including any liquidator of the ESS ERIC) and over any litigation to which the European Union is a party. 2. European Union legislation on jurisdiction shall apply to disputes between the ESS ERIC and third parties. In cases not covered by European Union legislation, the law of the State where the ESS ERIC has its statutory seat (i.e. the laws of England and Wales at the date of the establishment of the ESS ERIC) shall determine the competent jurisdiction for the resolution of such disputes. 3. The Members shall procure that, if any of the applicable laws changes substantially these Statutes are changed accordingly. 4. If any term of these Statutes is found by any court or body or authority of competent jurisdiction to be illegal, unlawful, void or unenforceable under the laws of any jurisdiction, such term shall be deemed to be severed from this Agreement in respect only of such jurisdiction and this shall not affect: (a) the legality, lawfulness or enforceability of such term under the laws of any other jurisdiction; or (b) the remainder of the Statutes which shall continue in full force and effect. In this event the parties shall seek to agree in accordance with Article 28(2) a valid and enforceable term to replace the severed term to the satisfaction of the General Assembly. CHAPTER 9 STATUTES AND AMENDMENTS Article 28 Statutes and Amendments 1. These Statutes shall be kept up to date and made publicly available on the website of the ERIC and at its statutory seat. 2. Subject to Article 28(4), any amendments to these Statutes shall be approved as a Reserved Matter by the General Assembly. Any amendments to these Statutes other than those referred to in Article 28(6) shall be submitted to the European Commission by the ESS ERIC within 10 days after its adoption by the General Assembly. 3. Any amendment to the Statutes shall be clearly indicated with a note specifying whether the amendment concerns an essential or non-essential element of the Statutes in accordance with Article 11 of Regulation (EC) No 723/2009 and the procedure followed for its adoption. 4. Following submission of the adopted changes to the European Commission in accordance with Article 28(2), the European Commission may raise an objection to such amendment within 60 days from the submission giving reasons why the amendment does not meet the requirements of this Regulation. 5. The amendment adopted in accordance with Article 28, shall not take effect before the period for objection mentioned under Article 28 has expired or has been waived by the European Commission or before any objection raised by the European Commission has been lifted. 6. Any amendment of the Statutes concerning the matters referred to in Article 1(2) (Name) and (4) (Statutory Seat) and Articles 2 (Tasks and Activities), 20 (Procurement Policy), 21 (Liabilities), 22 (Scientific Evaluation and Dissemination Policy), 23 (Intellectual Property Rights Policy and Data Policy), 24 (Employment Policy) and 25 (Duration and Winding-Up) which have been approved by the Members as a Reserved Matter will only take effect after the European Commission has expressly approved such amendment and the decision of the European Commission granting approval of the changes has come into force. 7. When approaching the European Commission for approval under Article 28(2) or (6), the ESS ERIC shall submit the text of the amendment proposed and an amended consolidated version of the Statutes to the European Commission. (1) OJ L 347, 11.12.2006, p. 1. (2) OJ L 77, 23.3.2011, p. 1. (3) OJ L 281, 23.11.1995, p. 31. ANNEX II LIST OF MEMBERS AND OBSERVERS In this Annex the Members and Observers, and the entities representing them are listed. Members Name of Member Name of National Representative Kingdom of Belgium Belgian Public Planning Service Science Policy Czech Republic Ministry of Education, Youth and Sports (MEYS) Federal Republic of Germany Bundesministerium fÃ ¼r Bildung und Forschung Republic of Estonia Ministry of Social Affairs Ireland Irish Research Council (HEA) Republic of Lithuania Ministry of Education and Science Kingdom of the Netherlands Netherlands Organisation for Scientific Research (NWO) Republic of Austria Federal Ministry of Science and Research Republic of Poland Ministry of Science and Higher Education Portuguese Republic Foundation for Science and Technology Republic of Slovenia Ministry of Education, Science and Sport Kingdom of Sweden Ministry of Education, represented by the Swedish Research Council United Kingdom of Great Britain and Northern Ireland Economic and Social Research Council Observers Name of Observer Name of Observer Representative Kingdom of Norway Research Council of Norway Swiss Confederation FORS (Swiss Foundation for Research in Social Sciences) ANNEX III DEFINITIONS AND INTERPRETATION 1. In these Statutes, unless the context requires otherwise ESS ERIC means the European research infrastructure consortium established under Regulation (EC) No 723/2009 (the Regulation) and governed by these Statutes as they may be amended or restated when necessary in accordance with the Regulation (the Statutes); ESS or European Social Survey means the European Social Survey which commenced in 2001, is an authoritative long term survey carried out by simultaneous national surveys in European countries. It collects, interprets and disseminates rigorous data on changing social attitudes and values across Europe; GDP means the total monetary value of all goods and services produced domestically by a country as determined from figures issued by the World Bank for 2009 or such subsequent year as may be approved by the General Assembly; Member means any person (acting through their National Representative) who has been admitted to membership of the ESS ERIC when necessary in accordance with these Statutes and the Regulation; Member State means a member country of the European Union; Standing Orders means standing orders of the ESS ERIC as approved by the General Assembly when necessary. 2. Unless otherwise set out in these Statutes, terms defined in the Regulations have the same meaning here; 3. References to the Articles are to the Articles of these Statutes; 4. All headings are for ease of reference only and shall not affect the construction or interpretation of the Statutes, unless the context otherwise requires; 5. References to the singular include the plural and vice versa and references to any gender include every gender; 6. References to any treaty, regulation, directive, statute or statutory provision shall include any subordinate legislation made under it and shall be construed as references to such treaty, regulation, directive, statute, statutory provision and/or subordinate legislation as modified, amended, extended, consolidated, re-enacted and/or replaced and in force as at the date of the Statutes; 7. Any words following the words include, includes, including, in particular or any similar words or expressions shall be construed without limitation and accordingly shall not limit the meaning of the words preceding them; 8. References to in writing or written are to communication effected by post and facsimile and e-mail or any other means of reproducing words in a legible and non-transitory form; 9. Any reference to any English legal term for any action, remedy, method of judicial proceeding, legal document, legal status, court, official or any legal concept or thing shall, in respect of any jurisdiction other than that of England and Wales, be deemed to include a reference to what most nearly approximates to the English legal term in that jurisdiction. ANNEX IV COUNTRY CONTRIBUTIONS ESS ERIC COUNTRY CONTRIBUTIONS (EUR) ESS ERIC Financial Year YEAR 2013-2014 2014-2015 2015-2016 2016-2017 1. UK (Host) 1 000 000 1 000 000 742 630 764 909 2. Austria 46 943 49 337 60 259 62 067 3. Belgium 53 410 56 235 69 631 71 720 4. Bulgaria 20 000 20 600 21 218 21 855 5. Cyprus 20 000 20 600 21 218 21 855 6. Czech Republic 33 845 35 367 41 280 42 518 7. Estonia 20 000 20 600 21 218 21 855 8. Finland 36 913 38 640 45 726 47 098 9. France 204 877 217 787 289 111 297 785 10. Germany 252 792 268 893 358 542 369 298 11. Ireland 35 745 37 393 44 033 45 354 12. Lithuania 20 000 20 600 21 218 21 855 13. Netherlands 75 994 80 323 102 355 105 426 14. Norway 46 448 48 809 59 541 61 328 15. Poland 50 408 53 033 65 280 67 239 16. Portugal 36 520 38 220 45 156 46 510 17. Slovenia 20 000 20 600 21 218 21 855 18. Spain 122 728 130 168 170 074 175 176 19. Sweden 48 637 51 144 62 714 64 595 20. Switzerland 54 740 57 653 71 558 73 704 Total 2 200 000 2 266 000 2 333 980 2 403 999 Explanatory note to budget and annual contributions for ESS ERIC Financial years 2013 to 2017 1. The ESS ERIC financial year will run from 1 June to 31 May. 2. The budget presented has been set for the first 4 years of the operation of the ESS ERIC. The ESS ERIC Steering Committee has been aiming to provide a budget of EUR 2,3 million per annum for Core Scientific activities. A smaller budget will be available if, in the interim, not all countries which have expressed strong interest can join the ERIC in time for the start of operations in June 2013. Annual increases will allow for inflation of 3 per cent per annum on the total budget. 3. Based on the expected number of signatories a budget of EUR 2,2 million in the initial year is foreseen (which will be reduced if not all listed countries provide the required signature to join the ERIC). If further countries join, the budget will be increased up to EUR 2,3 million with contributions for existing Members staying fixed (new joiners will have their contribution calculated alongside those of existing Members, one country at a time, to determine their required contribution. The amount required from founder Members will remain fixed). Once the target is reached any additional countries joining will lead to lower contributions for all Members and Observers paying more than the basic participation fee (unless agreed otherwise by the General Assembly). 4. The annual contributions have been calculated following the procedures outlined in Article 17 of these Statutes, with the following specifications: (a) the basic participation fee has been set at EUR 20 000 in the initial year and will be updated by 3 % inflation for the subsequent 3 years; (b) as the host country, the UK will pay an enhanced contribution, agreed at EUR 1 000 000 for the first 2 years, then reverting to the original pledge of EUR 700 000 per year adjusted for inflation; (c) a contribution from Members of the balance required calculated according to their relative GDPs, based on GDP 2009 World Bank data. This only applies to Members who would have to make a contribution of EUR 20 000 or more (rounded to the nearest EUR 100); (d) an inflation rate of 3 per cent per annum (composite) applies from the second year, except for the UKs enhanced contributions for the first 2 years (meaning that increases for countries other than the UK are a little over 3 %); (e) at this stage, Swiss and Norwegian law does not permit them to join the ERIC with Member status. These two countries will participate as Observers and they will comply with the requested annual contribution as indicated in this note.